United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.N., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
CORPS OF ENGINEERS, Alexandria, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-928
Issued: December 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2009 appellant filed a timely appeal of the May 22 and November 24,
2008 merit decisions of the Office of Workers’ Compensation Programs denying his traumatic
injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a back injury in the
performance of duty on April 21, 2007, as alleged.
FACTUAL HISTORY
On June 6, 2007 appellant, then a 54-year-old lock and dam equipment mechanic leader,
filed a traumatic injury claim alleging that on April 21, 2007 he sustained a slip disc in his back
due to a C-130 airplane veering in flight while leaving from Baghdad, Iraq.

In an August 15, 2007 letter, the Office informed appellant that the evidence was
insufficient to establish his claim. Appellant was advised as to the medical and factual evidence
required to support his claim and given 30 days to provide this information. No evidence was
received.
By decision dated September 26, 2007, the Office denied appellant’s claim after finding
that he did not establish that the April 21, 2007 work incident occurred at the time, place and in
the manner alleged. It further found the record was devoid of any medical evidence establishing
a condition.
On October 20, 2007 appellant requested reconsideration. In support of his request, he
submitted medical and factual evidence including: his statement regarding the incident; a postdeployment health assessment, a job description; a September 14, 2007 attending physician’s
report (Form CA-20) and office notes dated August 31, September 14 and 26, October 15 and 30
and November 12 and 28, 2007 from Dr. Christopher H. Tashjian, an attending Board-certified
family practitioner; a November 21, 2007 report from Dr. Vesselina Mateva, a treating Boardcertified neurologist; and a September 25, 2007 report from Dr. Daniel W. Hanson, an examining
Board-certified orthopedic surgeon.
In an undated statement, appellant noted that he flew out of Baghdad on a C-130 plane on
April 21, 2007. During the flight, he felt something in his back when he reached to pick up his
bag after sliding on the webbed bench due to a sharp dive followed by an upward thrust of the
plane. Appellant related that when he arrived at Fort Bliss he could hardly walk and informed
his doctors about his back problem. He stated that he went to a chiropractor the day following
his return home on April 25, 2007.
In a September 14, 2007 Form CA-20, Dr. Tashjian diagnosed a herniated disc and low
back pain and noted that appellant was injured on April 21, 2007 while flying back from
Baghdad. He checked “yes” to the question as to whether the diagnosed condition was
employment related and wrote “possibly” as an explanation.
In a September 25, 2007 report, Dr. Hanson, based upon a physical examination and
review of lumbar magnetic resonance imaging (MRI) scans, diagnosed bilateral leg paresthesias,
right leg pain, lumbar spondylosis and low back pain. He stated that the MRI scan revealed a
“very mild central dis[c] herniation at the L4-5 level, which does not cause significant neurologic
compression.” As to the cause, Dr. Hanson related that appellant attributed his injury to leaving
Baghdad on April 21, 2007 when the plane took evasive maneuvers when it came under attack.
However, he stated that he could not “explain the exact etiology of his symptoms.”
In treatment notes dated October 10 and 19, 2007, Dr. Tashjian diagnosed low back pain.
He also diagnosed right-sided meralgia paresthetica on October 10, 2007 and lower extremity
paresthesias on October 19, 2007. Dr. Tashjian noted that appellant felt low back pain almost
immediately in April 2007 when he left Baghdad on a plane which “made some abrupt evasive
maneuvers and the patient stretched and injured his back sliding backwards.” A physical
examination on October 10, 2007 revealed pain in the lumbar spine when he bent forward. On
October 19, 2007 Dr. Tashjian reported that an MRI scan revealed multiple lumbar and sacral

2

area nerve root sleeve cysts which are unrelated to appellant’s employment injury and normally
asymptomatic in patients.
In a November 21, 2007 report, Dr. Mateva diagnosed low back pain and history of
perineurial cysts (Tarlov cysts). She noted that appellant had no health problems until
April 2007 when he fell and injured his back while in Baghdad. As to appellant’s cysts,
Dr. Mateva related that some studies described Tarlov cysts as becoming symptomatic following
a back trauma. She stated that compression of the lumbar and sacral nerve root occurs as a result
of buildup of cerebrospinal fluid in the cyst which can cause problems such as lower extremity
pain and bowel, bladder or sexual dysfunction.
Appellant subsequently submitted progress notes dated September 14 and November 28,
2007 from Dr. Tashjian, a January 10, 2008 lumbar spine MRI scan, a January 10, 2008 total
body bone scan, a January 10, 2008 computerized tomography (CT) lumbar scan and a
January 10, 2008 progress note from Jill Goring, R.N.
Dr. Tashjian, in a September 14, 2007 progress note, diagnosed persistent low back pain
and a herniated disc. On November 28, 2007 he diagnosed persistent back pain and status post
fall. Dr. Tashjian noted “[t]here is some concern over these cysts causing his back pain.”
On January 10, 2008 Ms. Goring noted that appellant was referred for a neurosurgery
consultation and that he had injured his back on April 21, 2007 during a flight from Baghdad.
She reported that appellant had complaints of back pain radiating bilaterally into his legs since
April 2007.
By decision dated February 1, 2008, the Office modified the September 26, 2007 decision
to reflect that appellant had established that the April 21, 2007 incident occurred as alleged.
However, it found that the medical evidence was insufficient to show that appellant sustained a
medical condition due to the established work incident and, thus, affirmed the denial of his claim
as modified.
On February 19, 2008 appellant requested reconsideration. In support of his request, he
submitted medical evidence including: a November 19, 2007 emergency room treatment note
from Hudson Hospital; a February 8, 2008 report from Dr. Tashjian; a February 18, 2008 report
from Dr. Ronald Nyeggen, a chiropractor; an MRI scan; a November 21, 2007 report from
Dr. Mateva and electromyogram studies dated October 26, 2007.
On February 8, 2008 Dr. Tashjian noted that appellant initially saw a chiropractor
following the April 21, 2007 incident and that he has seen appellant for back problems since he
first saw him in July 2007. In concluding, he opined that “[w]ith this additional history it seems
clear to me that his current problems are related to the injury of [April] 21, 2007 within a
reasonable degree of medical certainty.”
In a February 18, 2008 report, Dr. Nyeggen, a chiropractor, stated that he first saw
appellant on April 26, 2007 when he “was in an obvious severe low back pain while in an
antalgic position.” Appellant related injuring his lower back on April 21, 2007 when the plane
he was riding in performed an abrupt maneuver. Dr. Nyeggen opined that appellant has not
recovered from the injury sustained on April 21, 2007.
3

By decision dated May 22, 2008, the Office denied appellant’s request for modification
of the denial of his claim.
Subsequent to the decision, the Office received a June 11, 2008 report from Dr. Mark V.
Larkins, a treating Board-certified neurosurgeon, who opined that appellant’s back condition
“may have been proximal nerve root compression or potentially facet injury” as a result of “the
rapid loss of altitude of the plane in which he was traveling.” Since the injury, appellant had
severe low back pain. Based on the reporting of events and the employment injury history,
Dr. Larkins opined that appellant’s condition was temporarily related to his service in Iraq.
On June 24, 2008 appellant requested reconsideration and submitted medical and factual
evidence in support of his request. The medical evidence consists of: an April 8, 2008 lumbar
MRI scan; a September 25, 2007 report from Dr. Hanson; an August 29, 2008 lumbar
discography procedure note; an April 9, 2008 lumbar bone scan; an April 8, 2008 lumbar CT
scan; a June 11, 2008 report and progress notes dated May 9 and 20, 2008 from Dr. Larkins. In a
May 9, 2008 progress note, Dr. Larkins reported that appellant injured his back on April 21,
2007 during a flight from Baghdad and provided physical findings and a treatment plan without
any diagnosis. In a May 20, 2008 progress note, he reported findings from the objective testing
and physical examination. Dr. Larkins stated: “[t]he mechanism of the extreme dive of the
transport plane in Iraq is entirely consistent [w]ith his current complaints and possible facet
injury.”
By decision dated November 24, 2008, the Office denied appellant’s request for
modification of the denial of his claim.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an employee of the United States within the meaning of the Act; that the claim was filed within
the applicable time limitation; that an injury was sustained while in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.4

1

The Board notes that, following the November 24, 2008 Office decision, the Office received additional
evidence. However, the Board may not consider new evidence on appeal. See 20 C.F.R. § 501.2(c); J.T., 59
ECAB ___ (Docket No. 07-1898, issued January 7, 2008); G.G., 58 ECAB ___ (Docket No. 06-1564, issued
February 27, 2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
2

5 U.S.C. §§ 8101-8193.

3

C.S., 60 ECAB ___ (Docket No. 08-1585, issued March 3, 2009).

4

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

4

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.5
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
Appellant alleged that he sustained an injury to his back when the C-130 airplane he was
flying in veered in flight while leaving from Baghdad, Iraq. The Office accepted that the
incident occurred at the time, place and in the manner alleged. The issue, consequently, is
whether the medical evidence establishes that he sustained an injury as a result of this incident.
The Board finds, however, that the medical evidence is insufficient to establish that
appellant sustained a low back injury causally related to the April 21, 2007 work incident.
Appellant did not submit a rationalized medical report from an attending physician addressing
how the April 21, 2007 airplane incident may have caused or aggravated his claimed condition.
The medical evidence of record consists of reports and notes from Drs. Hanson, Larkins,
Mateva and Tashjian. Appellant also submitted a report from Dr. Nyeggen, a chiropractor, MRI
scans, bone scans and a discography procedure note. On September 25, 2007 Dr. Hanson
diagnosed bilateral leg paresthesias, right leg pain, lumbar spondylosis and low back pain. He
stated that appellant attributed his injury to leaving Baghdad on April 21, 2007 when the plane
took evasive maneuvers when it came under attack, but that he was unable to “explain the exact
5

B.F., 60 ECAB ___ (Docket No. 09-60, issued March 17, 2009).

6

D.B., 58 ECAB ___ (Docket No. 07-440, issued April 23, 2007).

7

C.B., 60 ECAB ___ (Docket No. 08-1583, issued December 9, 2008); D.G., 59 ECAB ___ (Docket No. 081139, issued September 24, 2008).
8

Y.J., 60 ECAB ___ (Docket No. 08-1167, issued October 7, 2008); A.D., 58 ECAB ___ (Docket No. 06-1183,
issued November 14, 2006).
9

J.J., 60 ECAB ___ (Docket No. 09-27, issued February 10, 2009).

10

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

5

etiology of his symptoms.” The Board has held that medical evidence which provides no
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.11 Dr. Hanson’s September 25, 2007 report does not address causal
relationship and therefore is not probative or effective in establishing appellant’s claim.
Appellant also submitted various reports dated between November 9, 2006 and
February 8, 2008 diagnosing low back pain and noting that appellant had no back problems until
after the April 21, 2007 incident. Dr. Tashjian’s various reports are of little probative value on
the issue of causal relationship because they lack an opinion on the causal relationship between a
medically-diagnosed condition and the identified employment incident. While he diagnosed
appellant with low back pain, he provided no explanation concerning how the identified
April 21, 2007 employment incident caused this condition. Reports lacking an opinion on causal
relationship are of little probative value.12 Furthermore, pain is a symptom and not a
compensable medical diagnosis.13
These deficiencies reduce the probative value of
Dr. Tashjian’s notes and reports and, therefore, they are insufficient to satisfy appellant’s burden
of proof.
Appellant also submitted a September 14, 2007 attending physician’s form in which
Dr. Tashjian diagnosed a herniated disc and low back pain. As to causation, Dr. Tashjian
checked “yes” to the question of whether the diagnosed conditions were employment related and
noted “possibly” as the explanation. The Board has held that, when a physician’s opinion on
causal relationship consists only of checking “yes” to a form question, without explanation or
rationale, that opinion is of diminished probative value and is insufficient to establish a claim.14
Thus, this report is insufficient to support appellant’s burden of proof.
Similarly, Dr. Mateva’s November 21, 2007 report is insufficient to meet appellant’s
burden of proof. She diagnosed low back pain and history of perineurial cysts (Tarlov cysts) and
noted that appellant had no health problems until April 2007 when he fell and injured his back
while in Baghdad. As to appellant’s cysts, Dr. Mateva related that some studies described Tarlov
cysts as becoming symptomatic following a back trauma. The Board has held that an opinion
that a condition is causally related because the employee was asymptomatic is insufficient,
without greater rationale, to establish causal relation.15 Consequently, the Board finds that this
evidence is insufficient to establish appellant’s claim.
Appellant also submitted a June 11, 2008 report and progress notes dated May 9 and 20,
2008 from Dr. Larkins. On June 11, 2008 Dr. Larkins stated that appellant may have sustained a
facet injury or proximal nerve root compression due to the plane’s rapid loss of altitude. He
11

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009).

12

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value). See also Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52
ECAB 332 (2001).
13

C.F., 60 ECAB ___ (Docket No. 08-1102, issued October 10, 2008).

14

D.D., 57 ECAB 734 (2006).

15

Michael S. Mina, 57 ECAB 379 (2006).

6

noted that since the injury appellant had severe low back pain. In concluding, Dr. Larkins
opined that appellant’s condition was temporarily related to his service in Iraq based on the
employment incident history and reporting of events. In treatment notes dated May 9 and 20,
2008, he reiterated his opinion that appellant’s condition was due to the April 21, 2007
employment incident. As noted above, the mere fact that appellant was asymptomatic prior to
the injury is insufficient, without rationale, to establish that the condition is causally related to
the accepted employment injury. Furthermore, Dr. Larkins provided insufficient medical
rationale explaining the mechanism by which the April medical rationale is of little probative
value.16 Consequently, the Board finds that this evidence is insufficient to establish appellant’s
claim.
In a February 18, 2008 report, Dr. Nyeggen diagnosed severe low back pain which he
attributed to the April 21, 2007 injury when the plane appellant was riding in performed an
abrupt maneuver. There is no indication as to whether Dr. Nyeggen reviewed x-rays or made
diagnosis of a spinal subluxation based upon a review of x-rays. The Board finds that he is not a
physician as a chiropractor is no considered a physician under the Act unless it is established that
there is a spinal subluxation as demonstrated by x-ray to exist.17
Appellant also submitted MRI scans, bone scans, a discography procedure note and a
January 10, 2008 report from Ms. Goring, a registered nurse, in support of his claim that he
sustained a back condition on April 21, 2007. Reports of diagnostic testing submitted by
appellant do not offer any opinion on causal relationship between the diagnosed medical
condition and the April 21, 2007 employment incident. As to Ms. Goring’s report, the Board has
held that nurses are not physicians under the Act and are not competent to render a medical
opinion.18 Thus, these reports are of no probative value in establishing his traumatic injury
claim.19
CONCLUSION
The Board finds that appellant has not satisfied his burden of proof to establish that
he sustained an injury in the performance of duty on April 21, 2007 causally related to his
employment.

16

Caroline Thomas, 51 ECAB 451 (2000).

17

See 5 U.S.C. § 8101(2) (the term physician includes chiropractors only to the extent that their reimbursable
services are limited to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist); see also A.O., 60 ECAB ___ (Docket No. 08-580, issued January 28, 2009);
Mary A. Ceglia, 55 ECAB 626 (2004).
18

G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007).

19

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

7

ORDER
IT IS HEREBY ORDERED THAT the November 24 and May 22, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: December 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

